 



Exhibit 10.4

James R. Reis
5311 Nakoma Drive
Dallas, Texas 75209

August 27, 2004

GAINSCO, INC.
1445 Ross Avenue, Suite 5300
Dallas, Texas 75202

Attention: Special Committee of the Board of Directors

Gentlemen:

     In order to induce the Special Committee to approve the Stock Investment
Agreement of even date herewith between GAINSCO, INC. and First Western Capital,
LLC, an Arizona limited liability company of which I am the beneficial owner and
the sole manager and member, I hereby personally agree to the following
commitments:

          (i) On the Closing Date, I will cause First Western Capital, LLC to
have sufficient capital and liquidity with which to fund its obligations at the
Closing, assuming that the conditions to its obligations shall have been
satisfied;

          (ii) I will cause First Western Capital, LLC to comply with its
obligations as set forth in Sections 6.13 and 6.14 of the Agreement; and

          (iii) I acknowledge that I am individually bound by the provisions of
Section 6.14 of the Agreement, and I agree not to take any action in
contravention of such provisions.

     Please execute and return to me one copy of this letter to evidence the
agreement of GAINSCO, INC. to the terms hereof.

     

  Very truly yours,
 
   

  /s/ James R. Reis
 
   

  James R. Reis

Accepted and agreed to:
GAINSCO, INC.

     
By:
  /s/ Glenn W. Anderson

--------------------------------------------------------------------------------

Glenn W. Anderson
ITS:
  PRESIDENT AND CHIEF EXECUTIVE OFFICER

 